IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO THE    : No 694
                               :
PENNSYLVANIA BOARD OF LAW      : SUPREME COURT RULES
                               :
EXAMINERS AND REDESIGNATION AS :
                               :
CHAIR                          :




                                        ORDER


PER CURIAM


        AND NOW, this 21st day of April, 2016, C. Robert Keenan, III, Esquire, Allegheny

County, is hereby reappointed as a member of the Pennsylvania Board of Law

Examiners for a term of three years and redesignated as Chair, commencing June 9,

2016.